Citation Nr: 1208381	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  03-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin disability, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA), as discussed in the introduction to the Board's August 2007 remand.  This issue remaining on appeal was remanded in August 2007 and in June 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of entitlement to service connection for chronic dermatitis chloracne, secondary to diabetes mellitus, the Board notes that this issue was previously remanded by the Board in August 2007 and again in June 2010.  Unfortunately, the Board is compelled to conclude that the development directed in the prior remands, featuring an attempt to obtain medical clarification concerning key questions pertinent to the issue on appeal, has still not been adequately completed.

As noted in the prior Board remands, the Veteran has been diagnosed with 'chronic dermatitis chloracne' during a July 2003 VA examination.  However, the July 2003 VA examination report leaves it unclear as to whether this diagnosis was causally linked to the Veteran's diabetes.  The July 2003 VA examination report makes no clear statement regarding the etiology of the diagnosed chronic skin disease; the report includes the diagnosis among other diagnoses which are related to the diabetes, but the report does not make any express indication whether or not the skin condition was also determined to be a complication of the diabetes.

The July 2003 VA examination report shows that the examining physician observed lesions and scars over 10 percent of the Veteran's exposed skin, and the Veteran reported that his symptoms occurred 'intermittently, as often as monthly, with each occurrence lasting 1 week.'  The Veteran was reportedly attempting to treat the problem with topical medications.  The Board also notes that the Veteran was observed by a medical professional to have a significant rash in a November 2001 outpatient consultation report.

A March 2006 VA examination report brings confusion to the record in that this report indicates that the Veteran denied that his diabetes affected his skin at that time.  In addition, the physician examined the Veteran's skin and found 'no signs of skin disease present.'  Due to the often intermittent nature of skin diseases, and the Veteran's description that the symptoms would come and go, the Board hesitates to accept the March 2006 VA examination report alone as demonstrative that the Veteran's previously diagnosed 'chronic' skin disease has resolved.

The Board's August 2007 remand directed a new VA examination in order to offer a clarifying discussion of any current chronic skin disease and to offer an etiology opinion regarding any skin disease which may be diagnosed.  However, the resulting November 2009 VA examination report did not clearly and adequately address the questions asked in the Board's remand.  The Board notes that the November 2009 VA examination report diagnoses 'history of dermatitis - inconsistent history.'  The examiner did not discuss and clarify, as was requested in the Board's remand, whether the Veteran's prior diagnosis of 'chronic dermatitis chloracne' was a valid diagnosis that may be asymptomatic at the time of examination, or whether the diagnosis was incorrect and the Veteran may not have a chronic skin disability.  The examiner did not address, as was requested in the Board's remand, the conflicting indications in the previous VA examination reports; the prior reports and their findings were not mentioned.  Additionally, the Board observes that the November 2009 VA examination report presents the medical opinion that 'it is less likely as not that skin condition is due to diabetes' but does not clearly address whether any skin disability may be aggravated by diabetes, which was specifically asked by the Board's remand.  The Board finds that the November 2009 VA examination report does not adequately clarify the evidence with regard to the medical questions that are potentially decisive in this appeal.

Regrettably, although the Board's June 2010 remand that directed remedy of the inadequacy of the VA examination reports, the latest March 2011 VA examination report again fails to address the matters of concern.  The March 2011 VA examination report finds that no diagnosis is warranted.  The examiner noted only the absence of skin rash at the time of the recent examination and a mistaken belief that the claims-file reflects that the Veteran was only observed to have any rash complaints in May 2010 (a finding strongly contradicted by the contents of the claims-file and the Board's previous remand discussions and directives).  The March 2011 VA examination report further offers a negative etiology opinion with no discussion or acknowledgment of the pertinent VA records and medical evidence that were expressly emphasized in the Board's remand directives.  Indeed, the March 2011 VA examiner makes clear that he was unaware of the existence of these records as he states that "there is only documentation of an episode of dermatitis on VA records from 5/10/2010.  No other evidence of chronic skin rash or treatment for was noted on VA files."  The examiner expressly cites this as the basis of the rationale of his medical conclusion.  The very purpose of the Board's prior remands has been to get an adequate discussion of the conflicting indications of record, which specifically include (as has been repeatedly emphasized by the Board) a July 2003 VA examination report showing that the examining physician observed lesions and scars over 10 percent of the Veteran's exposed skin with reports of persistent recurrence, and a November 2001 outpatient consultation report showing that the Veteran was observed by a medical professional to have a significant rash.  

The March 2011 VA examination additionally fails to acknowledge or address the handwritten note dated in August 2009 (and discussed in the Board's prior remand) that offers a medical opinion that the Veteran is diagnosed with chronic dermatitis consistent with chloracne that is likely secondary to diabetes and possible previous chemical exposure.  This new evidence should also be reviewed and addressed in the preparation of a new and adequate VA medical examination report.

The March 2011 VA examination report clearly reflects that the essential aspects of the inquiry were not considered; the examination report therefore cannot be considered adequate to permit final appellate review at this time.

Unfortunately, another remand is necessary to ensure compliance with the development requested by the Board's August 2007 and June 2010 remands, and to develop the record to allow a proper determination in appellate review of this case; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate new VA skin examination, performed by a dermatology specialist, to determine the nature and etiology of any current skin disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please identify any diagnoses found for the Veteran's skin either currently or in past years.  In particular, please specify whether or not the Veteran's prior documented diagnosis of chronic dermatitis chloracne was proper and accurate.  In particular, please address and discuss the VA examination reports of July 2003, March 2006, and March 2011 which show a diagnosis of observed chronic skin disease followed by subsequent indications that there were no signs of a skin disease on later visits.  Please also address the August 2009 handwritten note presenting a medical opinion that the Veteran is diagnosed with chronic dermatitis consistent with chloracne and likely secondary to diabetes.  

Please provide a discussion of the medical rationale for any conclusions drawn, including in the event that the examiner determines that no diagnosis of any chronic skin disease is warranted from any time.

b)  For each chronic disease or disability diagnosed for the Veteran's skin at any time, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was caused by or permanently aggravated by the Veteran's diabetes or any complication of diabetes (or otherwise related to service).  In answering this question, please discuss any relevant medical records and clinical findings.  In particular, please address and discuss the VA examination reports of July 2003, March 2006, and March 2011 which show a diagnosis of observed chronic skin disease followed by subsequent indications that there were no signs of a skin disease on later visits.  Please also address the August 2009 handwritten note presenting a medical opinion that the Veteran is diagnosed with chronic dermatitis consistent with chloracne and likely secondary to diabetes.  

Please provide a discussion of the medical rationale for any conclusions drawn, including in the event that the examiner determines that no diagnosis of any chronic skin disease is warranted from any time.

If the Veteran does not report for the scheduled examination, the claims file should nevertheless be made available to an appropriate examiner for review and for responses to the posed questions (to the extent possible).

2.  To avoid further remand, the RO/AMC should review the examination report obtained and ensure that the requested findings and opinions have been reported.

3.  The RO/AMC should then review the expanded record and readjudicate the appellant's claim.  If the claim remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

